THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




Exhibit 10.25
THE CHEFS’ WAREHOUSE, INC. 
RESTRICTED SHARE AWARD AGREEMENT
(Directors)
 
THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the ____ day of ______, 20__ (the “Grant Date”), between The Chefs’
Warehouse, Inc., a Delaware corporation (together with its Subsidiaries, the
“Company”), and ____________ (the “Grantee”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in The Chefs’
Warehouse, Inc. 2011 Omnibus Equity Incentive Plan (the “Plan”).
 
WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”); and
 
WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of restricted shares to the Grantee as provided
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
1.            Grant of Restricted Shares.
 
(a)         The Company hereby grants to the Grantee an award (the “Award”) of
______ shares of Common Stock (the “Shares” or the “Restricted Shares”) on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan.
 
(b)         The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the restrictions shall
lapse in accordance with Sections 2 and 3 hereof.
 
2.           Terms and Rights as a Stockholder.
 
(a)         Except as provided herein and subject to such other exceptions as
may be determined by the Committee in its discretion, the “Restricted Period”
for Restricted Shares granted herein shall expire on the earlier of the first
anniversary of the Grant Date or the date of the subsequent annual meeting of
the Company’s stockholders at which any directors are elected.


(b)         The Grantee shall have all rights of a stockholder with respect to
the Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:
 
(i)           the Grantee shall not be entitled to the removal of the restricted
legends or restricted account notices or to delivery of the stock certificate
(if any) for any Shares


1



--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




until the expiration of the Restricted Period as to such Shares and the
fulfillment of any other restrictive conditions set forth herein;
 
(ii)         none of the Restricted Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during the
Restricted Period as to such Shares and until the fulfillment of any other
restrictive conditions set forth herein; and
 
(iii)        except as otherwise determined by the Committee at or after the
grant of the Award hereunder, all of the Restricted Shares shall be forfeited,
and all rights of the Grantee to such Shares shall terminate, without further
obligation on the part of the Company, unless the Grantee continues his/her
service as a director of the Company for the entire Restricted Period.
 
(c)         Notwithstanding the foregoing, the Restricted Period shall
automatically terminate as to all Restricted Shares awarded hereunder (as to
which such Restricted Period has not previously terminated) upon (i) the
termination of the Grantee’s service as a director of the Company which results
from the Grantee’s death or Disability, or (ii) a Change in Control.
 
Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Restricted Shares shall be
subject to the same restrictions, terms and conditions as such Restricted
Shares.
 
3.           Termination of Restrictions. Following the termination of the
Restricted Period, and provided that all other restrictive conditions set forth
herein have been met, all restrictions set forth in this Agreement or in the
Plan relating to the Restricted Shares shall lapse and a stock certificate for
the appropriate number of Shares, free of the restrictions and restrictive stock
legend, shall, upon request, be delivered to the Grantee or the Grantee’s
beneficiary or estate, as the case may be, pursuant to the terms of this
Agreement (or, in the case of book-entry Shares, such restrictions and
restricted stock legend shall be removed from the confirmation and account
statements delivered to the Grantee in book-entry form).


4.           Delivery of Shares.
 
(a)         As of the date hereof, certificates representing the Restricted
Shares may be registered in the name of the Grantee and held by the Company or
transferred to a custodian appointed by the Company for the account of the
Grantee subject to the terms and conditions of the Plan and shall remain in the
custody of the Company or such custodian until their delivery to the Grantee or
Grantee’s beneficiary or estate as set forth in Sections 4(b) and (c) hereof or
their forfeiture or reversion to the Company as set forth in Section
2(b) hereof. The Committee may, in its discretion, provide that Grantee’s
ownership of Restricted Shares prior to the lapse of any transfer restrictions
or any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in accordance with and subject to
the applicable provisions of the Plan.
 
(b)         If certificates shall have been issued as permitted in Section
4(a) above, the certificates representing Restricted Shares in respect of which
the Restricted Period has lapsed


2



--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




pursuant to this Agreement shall be delivered to the Grantee upon request
following the date on which the restrictions on such Restricted Shares lapse.
 
(c)          If certificates shall have been issued as permitted in Section
4(a) above, the certificates representing Restricted Shares in respect of which
the Restricted Period lapsed upon the Grantee’s death shall be delivered to the
executors or administrators of the Grantee’s estate as soon as practicable
following the receipt of proof of the Grantee’s death satisfactory to the
Company.
 
(d)         Any certificate representing Restricted Shares shall bear (and
confirmation and account statements sent to a Grantee with respect to book-entry
Shares may bear) a legend in substantially the following form or substance:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 AND UNDER APPLICABLE BLUE SKY LAW OR UNLESS SUCH SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.
 
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE CHEFS’ WAREHOUSE, INC. 2011 OMNIBUS EQUITY INCENTIVE PLAN (THE
“PLAN”) AND THE RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”) BETWEEN THE
OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND THE CHEFS’ WAREHOUSE, INC.
(THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS SHALL
BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT AND
ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY, COPIES OF WHICH ARE
ON FILE AT THE COMPANY.


5.           Effect of Lapse of Restrictions. To the extent that the Restricted
Period applicable to any Restricted Shares shall have lapsed, the Grantee may
receive, hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement upon compliance with
applicable legal requirements.
 
6.           No Right to Continued Service. This Agreement shall not be
construed as giving Grantee the right to continue to serve as a director of the
Company, and the Company may at any time dismiss Grantee from service as a
director, free from any liability or any claim under the Plan.
 
7.           Adjustments. The Committee may make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, this
Award in recognition of unusual or nonrecurring events (and shall make
adjustments for the events described in Section 4.2 of the Plan)


3



--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles in accordance with the
Plan whenever the Committee determines that such events affect the Shares. Any
such adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.
 
8.           Amendment to Award. Subject to the restrictions contained in the
Plan, the Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate, the Award,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of the Grantee or any holder or
beneficiary of the Award shall not to that extent be effective without the
consent of the Grantee, holder or beneficiary affected.
  
9.           Plan Governs. The Grantee hereby acknowledges receipt of (or
electronic link to) a copy of the Plan and agrees to be bound by all the terms
and provisions thereof. The terms of this Agreement are governed by the terms of
the Plan, and in the case of any inconsistency between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall govern.
 
10.         Severability. If any provision of this Agreement is, or becomes, or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or the Award, or would disqualify the Plan or Award under any laws
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award, and the remainder of the Plan and
Award shall remain in full force and effect.
 
11.         Notices. All notices required to be given under this Award shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.


 
To the Company:
The Chefs’ Warehouse, Inc.
 
100 East Ridge Road
 
Ridgefield, CT 06877
 
Attn: Corporate Secretary
 
 
To the Grantee:
The address then maintained with respect to the Grantee in the Company’s
records.

12.         Governing Law. The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.
 
13.         Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Grantee’s legal representatives. All obligations imposed upon
the Grantee and all rights granted to the Company


4



--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




under this Agreement shall be binding upon the Grantee’s heirs, executors,
administrators and successors.
 
14.         Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.
 
(remainder of page left blank intentionally)


IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.
 
THE CHEFS’ WAREHOUSE, INC.
  
 
 
 
 
By:
 
 








 
 
GRANTEE:
 
 



















5

